UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
RICHARD STRYKER,

                     Plaintiff,           16-cv-9424 (JGK)

            - against -                   ORDER

HSBC SECURITIES (USA), ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The Court has received the defendants’ letter dated

December 20, 2019. The letter noted that the current Exhibits E

through N of the plaintiff’s opposition, filed on ECF as Dkt.

No. 232-2, contain material for a different case. It also noted

that the actual Exhibits E through N of the plaintiff’s

opposition that the defendants received in hard copy contained

an Exhibit H, which had sensitive information that should have

been redacted. The defendants filed a redacted version of the

plaintiff’s Exhibits E through N on ECF, as pages 3 to 130 of

Dkt. No. 235. This redacted version is the hard copy of Exhibits

E through N that was served on the defendants by the plaintiff,

except that confidential information from Exhibit H has been

redacted.
      The Court orders the Clerk of Court to strike what is

currently filed as Dkt. No. 232-2 and replace it with pages 3 to

130 of Dkt. No 235. The Court also orders the Clerk to return

the original copies of Exhibits E through N of the plaintiff’s

opposition to the plaintiff by mail.

SO ORDERED.



Dated:      New York, New York
            December 23, 2019             ______/s/ John G. Koeltl___ _
                                                 John G. Koeltl
                                           United States District Judge



[Copy mailed by Chambers to pro se plaintiff at docket address]




                                      2
